DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2018/0277899) which is equivalent to US 10,720,667  cited in IDS dated 2/22/21,  further in view of Atsumi et al. (US 6,120,938).
Regarding claim 1, Takami  discloses a secondary battery (abstract) comprising: a positive electrode([0021]); a negative electrode ([0021]) comprising a lithium titanium oxide ([0060]); a first electrolyte comprising water and in contact with the positive electrode([0018]); and a second electrolyte comprising water and in contact with the negative electrode([0018]) but does not explicitly disclose a lithium titanium oxide having a degree of proton substitution of 0.01 to 0.2.
Atsumi teaches hydrogen lithium titanate  can be prepared by processing lithium titanate with an acid(Col. 2, lines 55-57).  Atsumi teaches  when hydrogen lithium titanate is employed as a material for forming the positive electrode and the negative electrode of a lithium-ion secondary battery,  hydrogen lithium titanate has a capacity that is considerably larger than the theoretical charging/discharging capacity of lithium titanate(Col. 2, lines 57-63).  Atsumi teaches a lithium titanium oxide having a degree of proton substitution of 0.01 to 0.2(see Example 7 prepared similarly to Example 4 with proton substitution quantity 12%, Table 2).
It would have been obvious to one of ordinary skill in the art to modify the lithium titanium oxide of Takami with a lithium titanium oxide having a degree of proton substitution of 0.01 to 0.2 as taught by Atsumi in order to provide a capacity larger than the theoretical charging/discharging capacity of lithium titanate.
Regarding claim 2, modified Takami discloses all of the claim limitations as set forth above. Modified Takami discloses  the second electrolyte is in a range of 3 to 14 (Takami [0047]) which overlaps the claim range of satisfies pH>8, thus reading on the limitation.
Modified Takami is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 3, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses a pH of the second electrolyte is larger than a pH of the first electrolyte(Takami, [0022]).
Regarding claim 4, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses a pH of the second electrolyte is in a range of 3 to 14 (Takami, [0047]) which overlaps the claim range of 8 or more and is larger than a pH of the first electrolyte(Takami [0022]).
Modified Takami is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 5, modified Takami discloses all of the claim limitations as set forth above. Modified Takami discloses a water concentration of the second electrolyte can be lowered by making an alkali metal ion concentration of the second electrolyte be equal to or higher than an alkali metal ion concentration of the first electrolyte, as a result, since hydrogen generation at the negative electrode is greatly reduced, it is possible to efficiently insert and extract lithium ions into and from the negative electrode, thereby remarkably improving the cycle life performance and the storage performance(Takami [0023]) but does not explicitly  disclose a water concentration of the first electrolyte and the second electrolyte is 0.1 mol/L or more.
It would have been obvious to one of ordinary skill in the art to provide in the secondary battery of modified Takami, a water concentration of the first electrolyte and the second electrolyte is 0.1 mol/L or more in order to balance hydrogen generation at the negative electrode and improved cycle life and storage performances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  the degree of proton substitution is 12% (Atsumi, see Example 7 prepared similarly to Example 4, Table 2) which is within the claim range from 0.01 to 0.15, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 7, modified Takami discloses all of the claim limitations as set forth above. Modified Takami discloses a battery pack comprising the secondary battery according to claim 1(Takami [0138]).
Regarding claim 8, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  further comprising an external power distribution terminal (Takami [0140]) and a protective circuit(Takami [0139]).
Regarding claim 9, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses comprising a plurality of the secondary battery, wherein the plurality of the secondary batteries are electrically connected in series, in parallel, or in a combination of in-series connection and in-parallel connection(Takami [0138]).
Regarding claim 10, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses a vehicle comprising the battery pack according to claim 7(Takami [0153]).
Regarding claim 11, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses  comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy(Takami [0170]).
Regarding claim 12, modified Takami discloses all of the claim limitations as set forth above. Modified Takami further discloses a stationary power supply comprising the battery pack according to claim 7(Takami [0151]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724